Appeal from a judgment of the County Court of Albany County sentencing the appellant to Clinton State Prison for a term of not less than five nor more than ten years upon his conviction by a jury of the crime of manslaughter in the first degree. The evidence shows that the appellant and a man named Weisel assaulted James Mahar and knocked him down and that he died of a broken neck and fractured skull. An eyewitness to the affray positively identified the appellant as one of Mahar’s assailants. We find in the record no error which would warrant a reversal of the judgment. Judgment of conviction unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.